Title: From Alexander Hamilton to James McHenry, [20 February 1798]
From: Hamilton, Alexander
To: McHenry, James



[New York, February 20, 1798]
My Dear Friend

I regret that my occupations have not permitted me to give your report more than a cursory reading, before my being obliged to leave the city for Albany. I have put it under a cover addressed to you. If it cannot conveniently wait my return, which will be in a fortnight, it will be sent you upon a line directed to Mr. “James Inglis at Col Hamilton’s No. 26 Broad Way N York.” desiring him to forward you the Packet left in his care for you which will be done.
Interpret favourably & forgive
Yr. Affect

A HamiltonN York 20 Feby 1798
